Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office action is in response to the application filed on August 13, 2020, the amendments to the claims filed on April 19, 2022, and the Request for Continued Examination filed on August 26, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1-5, 7-15, and 17-20 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent apparatus Claim 11.  Claim 1 recites the limitations of storing, in an upstream, historical transaction data, the historical transaction data including changes in transaction details of transactions executed by other users; training a first algorithm and a second algorithm using the historical transaction data, the training using data that corresponds to a predetermined list of features that are configured to be included in the transactions, the training combining actions of the other users with the transaction details to identify historical categories of the transactions and transition patterns of the transactions; receiving from a user interface a request for a proposed transaction, the request including first information that relates to the proposed transaction; determining, applying the first algorithm to the first information, whether additional information is required for executing the proposed transaction; determining, by applying the second algorithm to the first information, whether the first information includes at least one error that would prevent execution of the proposed transaction; when the additional information is not required for executing the proposed transaction and the first information does not include the at least one error, validating, the first information; and when the first information is validated, transmitting to the user interface, a validation notification that the first information is validated for execution of the proposed transaction; wherein the first algorithm and the second algorithm are based on one or more machine learning techniques, the user interface is connected to the upstream system; receive via the user interface, changes in transaction details of transactions executed by users.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Validating a completeness and correctness of information required for a proposed transaction recites a commercial or legal interaction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The at least one processor and upstream system in Claim 1 and a processor, memory, and upstream system in Claim 11 is just applying generic computer components to the recited abstract limitations.  The user interface, training/applying first and second algorithms in Claims 1 and 11 appears to be just software.  Claim 11 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, at least one processor and upstream system in Claim 1 and a processor, memory, and upstream system in Claim 11. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1 and 11 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0038, 0039, 0040, 0041] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1 and 11 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)
  
Dependent claims 2-5, 7-10, 12-15, and 17-20 further define the abstract idea that is present in their respective independent claims 1 and 11 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-5, 7-10, 12-15, and 17-20 are directed to an abstract idea.  Thus, the claims 1-5, 7-15, and 17-20 are not patent-eligible.

	
Response to Arguments
Applicant's arguments filed August 26, 2022 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 11-16), are acknowledged.  Specifically, applicant’s argue that the claims now recite first and second algorithms that, “are trained using data that corresponds to a predetermined list of features that are configured to include transactions” and that, “the amended independent claims further recite that the first algorithm is applied to first information (that relates to a proposed transaction) to determine whether additional information is required, and that the second algorithm is applied to the first information to determine whether errors are included[.]” (Remarks, pages 11-12).  However these arguments are not persuasive as the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.

Applicant’s arguments that the claims are not directed towards Certain Methods of Organizing Human Activity,(Remarks, pages 12-13) are acknowledged, however they are not persuasive.  Specifically, even with the amended recitations of training two algorithms, the claims are still processing data by analyzing it according to two sets of rules and then choosing whether to execute a transaction based on that analysis.  This is clearly a method of organizing human activity as it recited commercial or legal interactions.  Therefore the claims are abstract.
Applicant’s arguments that the claims incorporate any recited judicial exception into a practical application (Remarks, pages 14-15), are acknowledged.  However, these arguments are not persuasive as they amount to mere instructions to implement the abstract idea on a computer and therefore merely uses the computer as a tool to perform the abstract idea (see MPEP 2106.05(f)).

Specifically, applicant argues that the examiner has not met the burden of proof in accordance with the Berkheimer memo. However, the Berkheimer memo sets forth that an examiner’s burden is met with, “A citation to an express statement in the prosecution or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a)” (Berkheimer Memo, page 3). To this end paragraphs [0038, 0039, 0040, 0041] have been cited in the 35 USC 101 rejection, and therefore the examiner’s burden of proof has been met. Additionally, applicant sets forth in those paragraphs that generic components and “The computer system 102, or portions thereof, may be implemented as, or incorporated into, various devices, such as a personal computer, a tablet computer, a set-top box, a personal digital assistant, a mobile device, a palmtop computer, a laptop computer, a desktop computer, a communications device, a wireless smart phone, a personal trusted device, a wearable device, a global positioning satellite (GPS) device, a web appliance, or any other machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine” (paragraph [0038]). Therefore, the claims are not found to include significantly more and the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039. The examiner can normally be reached Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Lindsay Maguire
9/9/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693